DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to claims 1-18 in the response filed on 8 January, 2021 are acknowledged. 
Claims 1-18 remain pending in the application. 
Claim 18 is withdrawn. 
Claims 1-17 are examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the memory that stores a reference imaging condition and a still image (claim 1), the monitor displays the still image of the examination image in the specific examination region on an examination target map (claims 8-9) and the processor performs switching to automatic imaging mode (claims 13-15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
	The specifications are objected to as not providing support for claimed items. 
	These include the memory that stores a reference imaging condition and a still image (claim 1), the monitor displays the still image of the examination image in the specific examination region on an examination target map (claims 8-9) and the processor performs switching to automatic imaging mode (claims 13-15). 
	No new matter should be entered.
Claim Rejections - 35 USC § 112
The applicant's amendments to claims 1 and 7-9 to overcome the 35 USC § 112 rejections of the previous action are acknowledged, and the rejections are withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1, the claim reads “a memory that stores a reference imaging condition” [lines 2-3] and “to save a still image of the examination image in the memory” [lines 13-14]. Both items being stored in the same memory is new matter, not provided for in the applicant’s initial disclosure. As such, the claim may be interpreted as new matter. 
To be specific about future amendments, the initial disclosure only presents the memory via the system-on-chip (SOC) of paragraph 126. SOC systems may comprise one or more memory devices. As such, any amendments that specify more than one item is saved in a memory, whether that is on one memory or additional memories, will constitute new matter. 
In regards to claims 2-12, these claims mention at least one of the above items being stored in the memory or additional items being stored in the memory. As such, the claims comprise new matter as it is not set forth in the initial disclosure that the items are stored in the same memory. 
In regards to claims 8-9, the claims recite “the monitor displays the still image of the examination image in the specific examination region on an examination target map.” [lines 3-5]. This may be interpreted to mean that the still image is displayed inside a specific examination region in an examination target map, which is new matter (see Fig.30). 
In regards to claims 13-15, the claims read “the processor performs switching to automatic imaging mode” [lines 3-4]. In the applicant’s disclosure in paragraph 104 (among other locations), unit 13c performs this. However, 13c is on board endoscope 12, so cannot be part of the processor device 16 which corresponds to the applicant’s ‘processor’. As such, the claims may be interpreted such that they comprise new matter. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 1, the claim reads “output a still image saving request signal 
This could be interpreted to mean that that the signal output is for causing saving the still image when the values are included in the range. This could also be interpreted to mean that the signal is output when the values are included in the range. Therefore, the claim is unclear. 
For the purposes of prosecution, and with reference to the original specifications, it will be assumed that the latter is true.
In regards to claim 1-12, the claims may be interpreted to require a singular memory storing specific different data, which is new matter. Alternatively, this may be interpreted to be drafting errors with no clear replacement text. Therefore, the claims are unclear. For the purposes of prosecution, the second interpretation is held to be correct. 
In regards to claims 8-9, the claims recite “the monitor displays the still image of the examination image in the specific examination region on an examination target map.” [lines 3-5]. This may be interpreted to mean that the still image is displayed inside a specific examination region in an examination target map, which is new matter (see Fig.30). This may also be interpreted to mean that the monitor displays the still image, which also is in a specific examination region in an examination target map, the latter two items not necessarily displayed as they are qualities of the image. Therefore, the claims are unclear. For the purposes of prosecution, the latter interpretation is held to be correct. 
In regards to claims 13-15, the claims read “the processor performs switching to automatic imaging mode” [lines 3-4]. This may be interpreted to mean that the processor performs the switching to automatic imaging mode, which is new matter. This may also be interpreted as a drafting error with no clear replacement text. Therefore, the claims are unclear. For the purposes of prosecution, the second interpretation is held to be correct. 
Before a proper rejection can be rendered, the subject matter encompassed by the claims on appeal must be reasonably understood without resort to speculation. Since claims 1-17 fail to satisfy the requirements of the second paragraph of 35 U.S.C. § 112, no rejection on the art may be rendered. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite."). See MPEP 2173.06. 
Claim Interpretation
In regards to claim 1, the claim reads “output a still image saving request signal to save a still image of the examination image in the memory in a case where a value of 
As such, any processor that outputs any signal whatsoever at any time, for any reason whatsoever, satisfies this requirement. 
This does not require that the image actually be saved, or that a condition be retrieved or compared, or that the signal be output to anywhere in particular. 
This further means that the “memory that stores a reference image condition for obtaining a predetermined reference image for each examination region” [lines 2-4] only requires that the memory have something stored in it. 
In regards to claim 2, the claim reads “the monitor displays the reference image selected by the processor in a case where the still image saving request signal is output” [lines 8-10]. This provides no alternate output or activity that occurs or does not occur when the signal is not output. As such, this merely requires that the system is configured such that the reference image may be displayed in the case that the still image saving request signal is output. 
In regards to claim 3, the claim reads “the monitor displays the similarity in a case where the still image saving request signal is output” [lines 11-12] This provides no alternate output or activity that occurs or does not occur when the signal is not output. 
In regards to claims 4-6, the claims read “the processor performs a control of storing the still image of the examination image into the memory in a case where the still image saving request signal is output and operation of acquiring the still image is performed” [lines 2-6]. This provides no alternate output or activity that occurs or does not occur when the signal is not output or the acquiring is not done. As such, this merely requires that the system is configured such that the storage control may be done in these conditions. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sasaki et al. (US PGPUB 2015/0009311)
Miura (US PG PUB 2016/0292498)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AARON B FAIRCHILD/Examiner, Art Unit 3795